Title: To Thomas Jefferson from John Jay, 9 March 1789
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for foreign Affairs 9th. March 1789

Since the thirteenth Day of September nine States have not been represented in Congress, and since the tenth Day of October last a sufficient Number for ordinary Business have not convened. No Progress therefore could be made in the Affairs of this Department, and that will continue to be the Case unless the Government shall be organized. Many Members of the new Congress are now here, but not a sufficient Number of both Houses to form Quorums. There is nevertheless Reason to expect that both Houses will be in Capacity next week to open the Ballots for President and Vice President. It is generally supposed and indeed known, that General Washington is chosen for the first, and Mr. Adams for the second.
I have been favored with your Letters of 20th August, 3d. 5th. and 24th. September (Extracts from the two last of which relative to our Captives at Algiers, and foreign Officers have been communicated to the Board of Treasury) and 14th. 19th. and 29th. November 1788. The Alterations in the Consular Convention give Satisfaction. The Papers relative to it have been perused by several Members of Congress. Your Conduct is greatly and deservedly commended.
The Reasons assigned for your wishing to make a short Visit to America, are in my Opinion sufficient to justify you in asking for  Leave, and Congress in granting it; but, my dear Sir, there is no Congress sitting, nor have any of their Servants Authority to interfere. As soon as the President shall be in Office, I will without Delay communicate your Letters to him, and give the Business all the Dispatch in my Power. To this I shall be prompted not only by official Duty, but by that personal Esteem and Regard with which I am &c.

John Jay

